 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL makeDaniel Doyle whole for any loss of pay incurred as a result of ourfailure to hire him.ELECTRICAL CONSTRUCTION CORPORATION,Employer.Dated .............By............................................................. .......... .(Representative)(Title)This notice must remain posted&for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE MENNEN COMPANYandJAMESGRAHAM,PetitionerandLOCAL 649, UNITED AUTOMOBILE WORKERS OFAMERICA, AFL.Case No.4-UD-2. April21, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (e) (1) of theNational Labor Relations Act, a hearing was held before EugeneM. Levine, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labor organization involved claims to represent em-ployees of the Employer.3.On July 21, 1953, the Petitioner, an employee of the Em-ployer, filed a petition seeking rescission of the authority of theUnion to enter into a union-security agreement made pursuantto Section 8 (a) (3) of the Act.The Employer is engaged in the manufacture of toiletries.Before 1953, the Employer carried on production operations ina plant at Newark, New Jersey, and warehousing and shippingoperations in a separate plant at South Kearney, New Jersey.InFebruary 1953, the Employer transferred the operations ofthe Newark and Kearney plants to a new plant at Morristown,New Jersey. While still operating at the separate locations, onNovember 15, 1951, and February 8, 1952, respectively, theUnion and the Employer executed separate collective-bargainingcontracts covering warehouse employees at South Kearney,and production-maintenance employees at Newark.Both thesecontracts will expire on May 15, 1954.Inview of the fact that we are on the same date directinga representation election, and that the current contract contain-ing the union-security clause will expire on May 15, 1954, wefind that no useful purpose would be served by directing a108 NLRB No. 61 THE SHEFFIELD CORPORATION349deauthorization election at this time.'Accordingly,we shalldismiss the petition without prejudice to the right of the Peti-tioner to refile at any time that a deauthorization election maybe appropriate.2[The Boarddismissedthe petition.]'Member Murdock agrees that no useful purpose would be served by directing a union-deauthorization election now, but desires to make clear that in his view the sole reason isthat if a rival union wins the representation election directed today in 4-RC-2197, the issuein the instant case would be moot. Should the incumbent Intervenor win the RC election,however, then the issue herein would not be moot and it would be the appropriate time tohold the UD election (toward the end of the present contract which expires May 15) underthe views expressed in Member Murdock's dissenting opinion in Great Atlantic and PacificTea Company, 100 NLRB 1494. If the instant UD petition were held to await the outcome ofthe RC election, it would make it unnecessary for another UD petition to be filed then in theevent of the Intervenor's victory.2 In view of our disposition of the case, we find it unnecessary to discuss the variouscontentions and motions of the Union.THE SHEFFIELD CORPORATIONandINTERNATIONAL AS-SOCIATION OF MACHINISTS, AFL, Petitioner. Case No.9-RC-2163. April 21, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Orville E.Andrews, hearing officer. The hearing officer'sruling madeat the hearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this case,'the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of theAct for thefollowing reasons:The Employer strenuously contends that the investigationprovisions under Section 9 (c) (1) of the Act4 and Rule 101.17 ofIFor reasons hereinafter noted, the Employer's motion to terminate the proceeding madeat the beginning of the hearing was correctly denied by the hearing officer.2As the record and the Employer's brief adequately present the issues and positions ofthe parties, the Employer's request for oral argument is hereby denied.3The United Steelworkers of America, CIO, was permitted to intervene at the hearing.4 Insofar as it is pertinent to this proceeding, Section 9 (c) (1) of the Act provides:Whenever a petition shall have been filed, in accordance with such regulations as maybe prescribed by the Board- (A) by an employee or group of employees or any individual108 NLRB No. 72.